Case: 11-20390       Document: 00511858894         Page: 1     Date Filed: 05/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012
                                     No. 11-20390
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




RODNEY EARL WILLIAMS,

                                                  Plaintiff-Appellant,

versus

RICK THALER,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:11-CV-1680




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Rodney Williams, Texas prisoner # 759125, proceeding pro se and in forma


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20390    Document: 00511858894      Page: 2   Date Filed: 05/17/2012

                                  No. 11-20390

pauperis (“IFP”), appeals the dismissal, as frivolous, of his 42 U.S.C. § 1983 com-
plaint. He has failed to provide argument that addresses the district court’s rea-
sons for dismissing. See FED. R. APP. P. 28(a)(9). Where an appellant does not
identify error in the district court’s analysis, it is the same as if he had not
appealed at all. Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Although pro se briefs are afforded liberal construction, see
Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief argu-
ments to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Williams’s failure to address the basis of the dismissal thus constitutes an aban-
donment of his claims.
      The appeal is frivolous and is therefore DISMISSED. See Howard v. King,
707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. The dismissal of this
appeal counts as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Williams is warned that if he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g). Williams’s motion
for appointment of counsel is DENIED.




                                        2